Title: To Alexander Hamilton from Caleb Swan, 4 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir
            Trenton 4 October 1799—
          
          I enclose to you a copy of General Pinckneys letter to me from Newport.
          I have also enclosed, unsealed, a second letter to General Pinckney accompanied by yours to me—If you approve of this communication be pleased to seal it, and let be forwarded to him.
          I have the honour to be Sir Your Most Obed Sevt
          
            C: Swan PM Genl.
          
          Major Genl Hamilton—
        